AGREEMENT

This Agreement, dated as of June 29, 2011 (the “Agreement”), is by and between
Delta Seaboard International, Inc., a Nevada corporation (“Delta”), with offices
at 601 Cien Street, Suite 235, Kemah, TX 77565-3077, and Vision Opportunity
Master Fund, Ltd. (“VOMF”), with an address at c/o Ogier Fiduciary Services
(Cayman) Limited, 89 Nexus Way, Camana Bay, Grand Cayman, KY1-9007, Cayman
Islands.

WHEREAS, at the date of this Agreement, VOMF is the record and beneficial owner
of 3,769,626 shares of Delta’s Convertible Preferred Stock, par value $0.0001
per share (the “Preferred Shares”), and 407,040 shares of Delta’s Common Stock,
par value $0.0001 per share (the “Common Shares”); and

WHEREAS, VOMF has agreed to convert the Preferred Shares into Common Shares and
receive the payments set forth in Section 2, “Consideration” below, and Delta
has agreed to pay the amount set forth in Section 2 below.

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Agreement to Convert. VOMF agrees to convert the 3,769,626 Preferred
Shares into 3,769,626 Common Shares (the “Conversion”) and receive the payment
from Delta in the amount set forth in Section 2 below, pursuant to wire
instructions provided by VOMF.

Section 2. Consideration.

(a) Upon the execution of this Agreement, Delta agrees to pay the sum of $50,000
to be applied to the total consideration of $250,000 payable to VOMF
simultaneously with the conversion by VOMF of the 3,769,626 Preferred Shares.
Delta further agrees that it shall pay the remainder of $200,000 in 10 equal
monthly installments of $20,000 (the “Scheduled Payment Consideration”), on or
before the last business day of each month beginning on July 29, 2011. Upon
receipt of the full Scheduled Payment Consideration of $250,000, (i) VOMF will
promptly deliver the stock certificates evidencing the Preferred Shares,
together with an executed Conversion Notice (the “VOMF Deliveries”), to Delta,
and (ii) Delta shall promptly cause its transfer agent to credit 3,769,626
Common Shares to VOMF (the “Delta Deliveries”), via book-entry transfer to an
account of a DTC participant in accordance with VOMF’s instructions.

(b) Notwithstanding the foregoing, in the event that Delta elects, at any time
before the end of business (New York time) on Friday, September 30, 2011, to
prepay VOMF the sum of $225,000, which shall include the payment of $50,000 upon
execution of this Agreement as provided in Section 2(a) above, VOMF agrees that
the sum of $225,000 shall constitute full consideration (the “Prepayment
Consideration”), and that, upon receipt of the total Prepayment Consideration,
VOMF shall promptly complete the VOMF Deliveries and Delta shall promptly
complete the Delta Deliveries.

(c) VOMF agrees that whether Delta shall pay in full the Scheduled Payment
Consideration as provided in Section 2(a) above or the Prepayment Consideration
as provided in Section 2(b) above, VOMF shall waive all accrued dividends that
may be due and payable with respect to the Preferred Shares.

Section 3. Delta Representation. Delta represents and warrants that the Common
Shares referred to in Section 1 to be delivered to VOMF upon Conversion have
been duly authorized, are validly issued, fully paid and non-assessable, are
free and clear of any adverse claim, and are freely transferable without
restrictions.

Section 4. Miscellaneous.

(a) This Agreement represents the entire agreement of the parties regarding the
subject matter hereof.

(b) This Agreement may not be modified or amended without mutual agreement in
writing by the parties.

(c) This Agreement shall be governed by New York law and may be executed in
counterparts.

DELTA SEABOARD INTERNATIONAL, INC. VISION OPPORTUNITY MASTER FUND, LTD.

By: /s/ Robert W. Derrick, Jr. By: /s/ Adam Benowitz

Robert W. Derrick, Jr., President Adam Benowitz, Director